
	

116 S165 IS: Federal Unemployment Compensation Equality Act of 2019
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 165
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2019
			Mr. Blumenthal (for himself, Ms. Harris, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend chapter 85 of title 5, United States Code, to clarify that Federal employees excepted from
			 a furlough are eligible for unemployment compensation.
	
	
		1.Short title
 This Act may be cited as the Federal Unemployment Compensation Equality Act of 2019.
		2.Clarification that  Federal employees excepted from a furlough are eligible for unemployment
			 compensation
 (a)In generalSection 8502 of title 5, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); and
 (2)by inserting after subsection (d) the following new subsection:  (e)(1)With respect to any lapse in appropriations beginning on or after December 22, 2018, each excepted Federal employee shall be, solely for the purpose of determining eligibility for unemployment compensation under this subchapter, deemed for the duration of the lapse in appropriations to be—
 (A)totally separated from Federal service; and
 (B)eligible for unemployment compensation benefits under this subchapter with no waiting period for such eligibility to accrue.
 (2)In this subsection, the term excepted Federal employee means a Federal employee who— (A)is an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management; and
 (B)is not being paid due to a lapse in appropriations.. (b)ApplicationThe amendments made by subsection (a) shall apply to weeks of unemployment beginning on or after December 22, 2018.
			
